Citation Nr: 1208009	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  10-09 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for lung disorder from unknown airborne exposures.

6.  Entitlement to service connection for a disability manifested by hyperlipidemia.

7.  Entitlement to service connection for gout of the left foot.

8.  Entitlement to service connection for a bilateral eye disorder from airborne debris.

9.  Entitlement to service connection for erectile dysfunction.

10.  Entitlement to service connection for a bilateral arthritic ankle disability.  

11.  Entitlement to service connection for hemorrhoids.

12.  Entitlement to service connection for chronic fatigue syndrome.  

13.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for bilateral hearing loss.  

14.  Entitlement to service connection for a psychiatric disorder to include depression, anxiety, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from February 1988 and February 1992, from March 2004 to July 2004, and from August 2008 and January 2009.
This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating actions dated in May 2008 and September 2008 from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran's appeal originally included claims of entitlement to service connection for a left inguinal hernia, a low back disability, tinnitus, and a skin rash.  In February 2010, the RO granted service connection for left inguinal hernia (0% from October 30, 2007 to August 2, 2008 and 0% from January 13, 2009); degenerative disc disease of the lumbar spine (0% from October 30, 2007 to August 2, 2008 and 10% from January 13, 2009); tinnitus (10% from October 30, 2007 to August 2, 2008, which was later resumed on January 13, 2009); and eczematoid rash (0% from October 30, 2007 to August 2, 2008, which was later resumed January 13, 2009).  As the Veteran has not initiated an appeal with respect to the ratings, or effective dates, assigned to these service-connected disabilities, claims pertaining to these disorders are any longer before the Board.  Consideration herein is limited to the issues listed on the first page of the present decision.  

In June 2011, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been reviewed and associated with the claims folder.  

The issues of entitlement to service connection for a right shoulder disability, a cervical spine disability, and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 2010, prior to the promulgation of a decision in the current appeal, the Veteran requested a withdrawal of the issues of entitlement to service connection for hypertension, a lung disorder, a disability manifested by hyperlipidemia, left foot gout, a bilateral eye disorder, erectile dysfunction, a bilateral arthritic ankle disability, hemorrhoids, and chronic fatigue syndrome as well as the issue of whether new and material evidence had been received sufficient to reopen a previously denied claim for service connection for bilateral hearing loss.

2.  At the June 2011 hearing, and prior to the promulgation of a decision in the current appeal, the Veteran requested a withdrawal of the issue of entitlement to service connection for a psychiatric disorder to include depression, anxiety, and PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal in the claims for service connection for hypertension, a lung disorder, a disability manifested by hyperlipidemia, left foot gout, a bilateral eye disorder, erectile dysfunction, a bilateral arthritic ankle disability, hemorrhoids, chronic fatigue syndrome, and a psychiatric disorder to include depression, anxiety, and PTSD, as well as the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for bilateral hearing loss, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawn Claims

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202.

In June 2010, the Veteran submitted a statement requesting a withdrawal of his appeal for service connection for hypertension, a lung disorder, a disability manifested by hyperlipidemia, left foot gout, a bilateral eye disorder, erectile dysfunction, a bilateral arthritic ankle disability, hemorrhoids, and chronic fatigue syndrome and of his appeal of the issue of whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for bilateral hearing loss.  

At the June 2011 hearing, the Veteran requested withdrawal of his appeal for entitlement to service connection for a psychiatric disorder to include depression, anxiety, and PTSD.  In a written statement dated several days later in the same month, the Veteran, through his representative, reiterated this request.  

In view of his expressed desires, the Board finds that further action with regard to these particular issues is not appropriate.  Accordingly, the Board does not have jurisdiction to review the claims of entitlement to service connection for hypertension, a lung disorder, a disability manifested by hyperlipidemia, left foot gout, a bilateral eye disorder, erectile dysfunction, a bilateral arthritic ankle disability, hemorrhoids, chronic fatigue syndrome, and a psychiatric disorder to include depression, anxiety, and PTSD and of whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for bilateral hearing loss.  These claims must, therefore, be dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b),(c).


ORDER

The claim for entitlement to service connection for hypertension is dismissed.

The claim for entitlement to service connection for a lung disorder from unknown airborne exposures is dismissed.

The claim for entitlement to service connection for a disability manifested by hyperlipidemia is dismissed.

The claim for entitlement to service connection for gout of the left foot is dismissed.

The claim for entitlement to service connection for a bilateral eye disorder from airborne debris is dismissed.

The claim for entitlement to service connection for erectile dysfunction is dismissed.

The claim for entitlement to service connection for a bilateral arthritic ankle disability is dismissed.

The claim for entitlement to service connection for hemorrhoids is dismissed.

The issue of whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for bilateral hearing loss is dismissed.

The claim for entitlement to service connection for chronic fatigue syndrome is dismissed.

The claim for entitlement to service connection for a psychiatric disorder to include depression, anxiety, and PTSD is dismissed.


REMAND

The Veteran seeks service connection for a right shoulder disability, a cervical spine disability, and GERD.  The Board finds that the evidence currently of record is insufficient to decide these claims and that therefore further evidentiary development is needed.  

Service treatment records show that the Veteran was treated for a single episode of gastritis in October 1991, during his first period of active duty.  An entry dated in March 2004, from his second period of active duty, shows he gave a history of frequent indigestion.  However there was no additional follow-up evaluation or additional clinical findings to suggest that the symptoms constituted GERD or that provide a basis for a current diagnosis of a chronic disorder.  Treatment records from the Veteran's third period of active duty show that he initially complained of right shoulder pain in May 2004 and again in April 2007.  An entry dated in December 2008 shows that he complained of right shoulder pain after lifting a litter following a recent AE mission.  The clinical assessment was shoulder sprain, acromioclavicular joint.  These records are completely negative for any mention, complaint, treatment, or diagnosis referencing cervical spine problems.

During VA examination in March 2008, the Veteran reported having heartburn for the past four years intermittently for which he takes over-the-counter Prilosec and Zantac as needed.  The examiner noted that the Veteran complained of indigestion during service, but he was not treated for it at the time and has not been seen for it since leaving the service.  The diagnosis was heartburn.  The examiner noted that while the Veteran gave a subjective history of indigestion, there was no evidence in service treatment records to document treatment for this condition and therefore, he could not presume any continuity of the condition.  

Also at that VA examination, the Veteran reported the onset of shoulder pain in 2004.  He denied any acute injury, but did remember lifting a heavy Marine on one occasion and that his shoulder pain increased afterwards.  The clinical impression was right shoulder strain, which the examiner could not presume was the same injury without resorting to mere speculation.  At that VA examination, the Veteran did not mention any in-service cervical spine or neck injuries or associated residuals.  

When later examined by VA in October 2009, the examiner found no specific pathology to render a right shoulder diagnosis.  X-rays of the right shoulder continued to show no evidence of fracture or dislocation; the acromioclavicular and coracoclavicular joint spaces were unremarkable.  There was no evidence of significant degenerative disease of the right shoulder.  In addition, following examination of the cervical spine the examiner noted that, despite the Veteran's subjective symptoms, there was no current clinical objective evidence of neck or cervical spine disease or pathology.  Likewise, the examiner concluded that there was no diagnosis of GERD because, despite the symptoms and self treatment, there was no current clinical objective evidence of GERD or any esophageal pathology.  There was also no medical record documentation of medical evaluation for GERD.  

The VA examination findings notwithstanding, the Board has also considered the Veteran's assertions that MRI (magnetic resonance imaging) and CT (computed tomography) scans, are more sensitive diagnostic tools and thus better able to show abnormality than X-rays.  See June 2011 hearing transcript.  In this case, the record indicates that the Veteran served as a flight nurse during service and thus possesses some medical training.  In Black v. Brown, 10 Vet. App. 279, 284 (1997), the United States Court of Appeals for Veterans Claims (Court) held that a nurse's statement may constitute competent medical evidence where the nurse has specialized knowledge regarding the area of medicine or participated in treatment.  Therefore, not only is this Veteran competent to report symptoms and simple diagnoses, he also has the medical expertise to provide certain medical assessments.  

Therefore, in order to afford the Veteran every opportunity to substantiate his claims and to assure that the duty to assist has been met, the Board is of the opinion that the Veteran should be afforded additional VA examinations to determine the etiology of any current right shoulder disability, cervical spine disability, or GERD found to be present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if it is necessary to decide the claim).  

The Board stresses that, because the Veteran is competent to report the onset of right shoulder pain, cervical spine pain or heartburn/indigestion in service (as this requires only personal knowledge and not medical expertise and as it comes to him through his senses), and as this Veteran does in fact have some medical training, the examiner must acknowledge and discuss the Veteran's contentions that he developed right shoulder, cervical spine and gastrointestinal symptoms during service and that he has experienced continued symptoms since that time.  Dalton supra.  That said, however, the Veteran's contentions regarding these symptoms also must be considered in light of the medical and other evidence of record to determine whether his lay testimony is also credible (a factual determination) to resultantly have probative value.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In addition, ongoing pertinent treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  In this regard, the Board notes that the most recent record of any outpatient treatment that the Veteran has undergone (and that is included in his claims folder) is dated in 2010.  

Accordingly, the case is REMANDED for the following action:

1.  After procuring the appropriate release of information forms where necessary, obtain records of any recent treatment or evaluation the Veteran has undergone for right shoulder, cervical spine or GERD.  [The Board is particularly interested in records of right shoulder, neck, and GERD treatment that the Veteran may have received at the Twin Ports VA Outpatient Clinic since May 2010.]  Document the attempts to obtain such records.  

If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination(s) to determine the etiology of any right shoulder, cervical spine, or GERD found to be present.  The claims file must be made available to the examiner(s) for review of the case, and the examination report(s) should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies (including but not limited to MRI, CT scan, and upper gastrointestinal studies) should be performed, and the examiner should review the results of any testing prior to completing the report.  All findings should be reported in detail.  The examiner should indicate whether any degenerative changes shown support a diagnosis of degenerative joint/disc disease of the right shoulder or cervical spine.  

The examiner should discuss the nature and extent of any right shoulder, cervical spine disorders and GERD found to be present on examination.  For any such diagnosed disability(ies), the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such diagnosed disability(ies) is(are) traceable to any incidents, symptoms, or treatment that the Veteran experienced or manifested during any period of active service, or are otherwise related to active service.  

If any such currently diagnosed disability(ies) cannot be regarded as having had its(their) onset during any period of active duty, the examiner should explicitly indicate so.  The examiner must provide a complete rationale for conclusions drawn and opinions expressed.  

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the service connection claims remaining on appeal.  If these benefits remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


